DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021, has been entered.

Drawings
The drawings are objected to because they make unnecessary or improper use of shading (figs. 1-2, 4-5, 14A).  The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility.  Such shading is preferred in the case of parts shown in perspective, but not for cross sections.  Spaced lines for shading are preferred.  See 37 CFR. 1.84 (m) and (h)(3) for a full treatment on shading and hatching.  See also 37 CFR 1.84 (l) relevant to reproductive quality of drawings, or MPEP 608.02, section V. In this case, the shading does reduce legibility. In particular, figure 4 is nearly completely obscured, making it very difficult to make out the relative arrangement of the components purported to be depicted therein.
Moreover, these figures appear to be originally in color rather than intentionally shaded. 37 CFR 1.84(a)(2) does permit the submission of color drawings, “On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunnally (US 7,410,123 B2) in view of Kling (US 3,997,131 A) and Mutrux (US 4,196,877 A).
Regarding independent claim 1: Nunnally teaches a vehicle (10), comprising:
a stator (16) comprising one or more propulsion magnets (40) configured to output a magnetic field which interacts with at least one third rotor magnet to rotate a rotor about a rotational axis relative to the stator (c. 4, ℓ. 47-59); 
a rotor (at 20) for operation with the stator, the rotor comprising: 
(the center of 36) defining the rotational axis (fig. 5: a central vertical axis) and comprising a plurality of first rotor segments (figs. 6, 8: upper rotor 20) arranged around the stator and configured to be driven in a first direction about the rotational axis, and a plurality of second rotor segments (lower rotor 20) arranged around the stator vertically adjacent to the plurality of first rotor segments (see figs. 6, 8) and configured to be driven in a second direction about the rotational axis opposite the first direction (c. 6, ℓ. 28-29: “counter-rotating”), each rotor segment including 
a sidewall (at 36) spaced from the rotational axis, a first rotor wall (top fork of 36) extending from a first end of the sidewall and towards the rotational axis (see figs. 6, 8), and a second rotor wall (bottom fork of 36) extending from a second end of the sidewall and towards the rotational axis (see figs. 6, 8), the second rotor wall spaced from the first rotor wall (see figs. 6, 8), the rotor defining a rotor axis through the first rotor wall and the second rotor wall and parallel to the rotational axis (a vertical line may be drawn parallel to the rotational axis and passing through both forks of 36); 
a rotor blade (individual blade 20) coupled with and transverse the sidewall along a surface of the side wall (see figs. 6, 8); 
at least one first rotor magnet (top 44) coupled with the first rotor wall (figs. 6, 8), the at least one first rotor magnet configured to maintain a first space between the first rotor wall and the first stator magnet along the rotor axis (c. 4, ℓ. 37-59); 
at least one second rotor magnet (bottom 44) coupled with the second rotor wall (figs. 6, 8), the at least one second rotor magnet configured to maintain a second space between the second rotor wall and the second stator magnet along the rotor axis (c. 4, ℓ. 37-59); and 
at least one third rotor magnet (middle 44) coupled with the sidewall and spaced from the one or more propulsion magnets of the stator (figs. 6, 8), the rotor configured to be driven by the propulsion magnets via a magnetic field of the one or more propulsion magnets interacting with the at least one third rotor magnet (c. 4, ℓ. 37-59).

Kling teaches a rotorcraft with magnetically driven rotors (abstract) wherein the magnetic drive interaction comprises:
on the radially inner side (at 36) a first inner magnet (top 44’), a second inner magnet (bottom 44’), and one or more propulsion magnets (41) configured to output a magnetic field which interacts with at least one third outer magnet to rotate a rotor about a rotational axis (c. 15, ℓ. 33-51: “The individual units 41, 42 form electromagnetic poles whose fields cooperate with the permanent magnets. By applying correspondingly regulated currents to the pole units 41, 42 in the aforerecited manner, a rotary field may be produced which causes the outer rotor, together with the inner rotor, to form an electromotor and the two rotors are driven in counter-rotation due to the action of the rotary field”);
on the radially outer side (at 34) a first outer magnet (43’) coupled with a first wall (top fork of 35) and configured to maintain a first space between the first wall and the first inner magnet (c. 15, ℓ. 52-58: the support hoops of the rotors are journaled by magnetic bearings including magnetic bearings 43’ and 43”); a second outer magnet (43”) coupled with a second wall (bottom fork of 35) and configured to maintain a second space between the second wall and the second stator magnet (c. 15, ℓ 52-58); and at least one third outer magnet (40) coupled with a sidewall (vertical portion of 35) and spaced from the one or more propulsion magnets (see fig. 3), the radially outer rotor configured to be (c. 15, ℓ. 33-51).
Though in the embodiment of fig. 3, the first and second inner magnets and propulsion magnets are mounted on another rotor, Kling does disclose the application of this system on the stator itself, for example in figs. 6-9 and 15-17 and c. 2, ℓ. 41—c. 3, ℓ. 23. Further, it is considered within the level of ordinary skill in the art to apply the configuration of magnets of the embodiment of fig. 3 in Kling to a stator and rotor such as in Nunnally. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the stator of Nunnally to have, for each of the two rotors, first and second stator magnets aligned with the first and second rotor magnets and propulsion magnets aligned with the third rotor magnets as taught by Kling with the benefit that the first and second stator magnets may be tailored for the purpose of acting as a magnetic bearing, as disclosed by Kling (c. 9, ℓ. 34-52) such that the propulsion magnets may be tailored to the purpose of driving the rotors.
Nunnally does disclose that the rotor blades are variable in pitch (c. 4, ℓ. 60—c. 5, ℓ. 2) and provides a brief disclosure of “a skate that rides in a cylindrical magnetic bearing ring” (c. 4, ℓ. 61-66), which disclosure is somewhat vague in terms of structure and location. Though it is clear that the blades 20 rotate in pitch and further that the rotor hub 36 cannot rotate with it (due to the presence of stator hub 16), thereby requiring relative rotation between the rotor blades and the sidewall, Nunnally fails to explicitly teach a bearing arranged intermediary the rotor blade and the sidewall in combination with an axle arranged intermediary the bearing and the rotor blade.
Mutrux teaches a rotorcraft having a central ducted rotor (13) with variable pitch rotor blades (c. 3, ℓ. 36-56), a bearing (65) arranged intermediary the rotor blade (15) and the hub (at 53 or 55) and an axle (64) arranged intermediary the bearing and the rotor blade (see figs. 5, 7). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the 
Regarding claims 2, 9 and 16: Nunnally, as modified, provides the rotor of claim 1, vehicle of claim 8, and system of claim 15, wherein the rotor blade comprises: 
a first rotor blade (Nunnally fig. 6, 8: upper blades at upper 20) coupled with and transverse the sidewall along the surface of the sidewall (see figs. 6, 8); 
a second rotor blade (lower blades at lower 20) spaced apart from the first rotor blade, the second rotor blade coupled with and transverse the sidewall along the surface of the sidewall (figs. 6, 8).
Regarding claims 3, 10 and 17: Nunnally, as modified, provides the rotor of claim 2, vehicle of claim 9, and system of claim 16, wherein the first rotor blade is configured to rotate about the rotational axis in the first direction, and wherein the second rotor blade configured to rotate about the rotational axis in the second direction (Nunnally c. 4, ℓ. 61-63).
Regarding claims 4, 11 and 18: Nunnally, as modified, provides the rotor of claim 3, vehicle of claim 10, and system of claim 17, wherein the first rotor magnet is configured to drive the first rotor blade in the first direction, and wherein the second rotor magnet is configured to drive the second rotor blade in the second direction (Nunnally c. 4, ℓ. 37-59: the interaction between the magnets 44 on the rotor and the magnets on the stator drive the rotor blades in rotation; the top rotor magnet on the upper rotor blades may be considered as a first rotor magnet and the bottom rotor magnet on the lower rotor blades may be considered as a second rotor magnet).
Regarding claims 5 and 12: Nunnally, as modified, provides the rotor of claim 2 and vehicle of claim 9, wherein the first and second rotor blades are operated in some flight regimes with a neutral blade angle (c. 10, ℓ. 53-57: in horizontal flight the airfoils 20 are operated at zero pitch), which teaching could be considered as biasing the rotor blades to a neutral blade angle in the sense that they are (Office action of 24 August 2020, page 6, regarding claims 5 and 12) that it is known to bias variable pitch blades to a neutral pitch angle. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the rotor blades of Nunnally to be biased to a neutral pitch angle for the purpose of resetting the pitch, for example in the event of a failure of the pitch actuators.
Regarding claims 7, 14 and 20: Nunnally, as modified, provides the rotor of claim 1, vehicle of claim 8, and system of claim 15, wherein the rotor is configured to rotate about the rotational axis at a rotational velocity according to a magnitude of respective magnetic fields outputted by a plurality of stator magnets of the stator (Nunnally c. 11, ℓ. 25-30, see also table 1). 

Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunnally in view of Kling and Mutrux as applied to claims 2, 9 and 16 above, and further in view of Ries (US 9,758,245 B2).
Regarding claims 6, 13 and 19: Nunnally, as modified, provides the rotor of claim 2, vehicle of claim 9, and system of claim 16, wherein the first rotor blade includes a plurality of first rotor blades (Nunnally figs. 6, 8: upper rotor blades at upper 20), which are variable in pitch (c. 4, ℓ. 60—c. 5, ℓ. 2), but Nunnally is silent to using magnetic fields to set the blade angles.
Ries teaches a rotor having variable pitch rotor blades (abstract) wherein the plurality of first rotor blades are moved into respective target pitch angles about respective blade axes based on magnetic fields output by a plurality of first stator magnets (c. 4, ℓ. 39-46), the respective blade axes being a function of rotational position about the rotational axis (c. 9, ℓ. 5-35), the target pitch angles corresponding to a target collective pitch of the rotor relative to the rotational axis (c. 8, ℓ. 10-32).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 7-8, 14-15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9-10 and 14 of copending Application No. 16/744,897 (reference application) in view of Mutrux (US 4,196,877 A). Copending claim 10, which incorporates the limitations of copending claims 1 and 9, anticipates the limitations of present claims 1, 8 and 15 save for the rotor blade, bearing and axle; copending claim 2 further provides the rotor blade.
 Mutrux teaches a rotorcraft having a central ducted rotor (13) with variable pitch rotor blades (c. 3, ℓ. 36-56), a bearing (65) arranged intermediary the rotor blade (15) and the hub (at 53 or 55) and an axle (64) arranged intermediary the bearing and the rotor blade (see figs. 5, 7). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the claimed rotor of the copending application with rotor blades, as taught in copending claim 2 and in Mutrix, for the purpose of generating lift from rotation of the rotor. It would further have been obvious to a person having ordinary skill in the art at the time of the invention to have configured these rotor blades as variable pitch rotor blades as taught by Mutrix for the purpose of controlling the lift generated by the rotor. Copending claims 3 and 14 provide the limitations of pending claims 7, 14 and 20.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 7-11 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8-9, 11-12, 14-15 and 18-19 of copending Application No. 16/748,254 (reference application) in view of Mutrux (US 4,196,877 A). Copending claims 4 and 14 which incorporate the limitations of copending claims 1 and 11, provide the limitations of present claims 1, 8 and 15 save for the third rotor magnet and propulsion magnets, the second rotor segments, and the bearing and axle. Copending claims 5 and 15 provide the third rotor magnets and propulsion magnets, which would have been obvious to provide for the purpose of driving the rotors in rotation. Copending claims 8-9 and 18-19 provide the counter-rotating second rotor segments, which would have been obvious to provide for the purpose of countering torque and generating further lift.
Mutrux teaches a rotorcraft having a central ducted rotor (13) with variable pitch rotor blades (c. 3, ℓ. 36-56), a bearing (65) arranged intermediary the rotor blade (15) and the hub (at 53 or 55) and an axle (64) arranged intermediary the bearing and the rotor blade (see figs. 5, 7). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the patented rotor blades as variable pitch rotor blades as taught by Mutrix for the purpose of controlling the lift generated by the rotor. Copending claims 2 and 12 provide the limitations of present claims 2-4, 9-11 and 16-18. Present claims 7, 14 and 20 would be obvious in view of the claimed invention since copending claims 1 and 11 already set forth that the rotor is driven in rotation by interaction with the magnetic fields of the stator magnets.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,797,547 in view of Mutrux (US 4,196,877 A).
Patented claims 1 and 11 provide the limitations of present claims 1, 8 and 15 save for the rotor blade, axle and bearing, a plurality of second rotor segments configured to be driven in an opposite 
Mutrux teaches a rotorcraft having a central ducted rotor (13) with variable pitch rotor blades (c. 3, ℓ. 36-56), a bearing (65) arranged intermediary the rotor blade (15) and the hub (at 53 or 55) and an axle (64) arranged intermediary the bearing and the rotor blade (see figs. 5, 7). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the patented rotor with rotor blades, as taught by Mutrix, for the purpose of generating lift from rotation of the rotor. It would further have been obvious to a person having ordinary skill in the art at the time of the invention to have configured these rotor blades as variable pitch rotor blades as taught by Mutrix for the purpose of controlling the lift generated by the rotor.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 15 and 19 of U.S. Patent No. 10,889,383 in view of Mutrux (US 4,196,877 A).
Patented claims 5, 15 and 19 which incorporate the limitations of parent claims 1, 11 and 17 provide the limitations of present claims 1, 8 and 15 save for the rotor blade, axle and bearing and a plurality of second rotor segments configured to be driven in an opposite direction. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided a second, counter-rotating rotor for the purpose of countering the torque produced by the first rotor while generating further lift.
Mutrux teaches a rotorcraft having a central ducted rotor (13) with variable pitch rotor blades (c. 3, ℓ. 36-56), a bearing (65) arranged intermediary the rotor blade (15) and the hub (at 53 or 55) and (64) arranged intermediary the bearing and the rotor blade (see figs. 5, 7). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the patented rotor with rotor blades, as taught by Mutrix, for the purpose of generating lift from rotation of the rotor. It would further have been obvious to a person having ordinary skill in the art at the time of the invention to have configured these rotor blades as variable pitch rotor blades as taught by Mutrix for the purpose of controlling the lift generated by the rotor.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 15 and 19 of U.S. Patent No. 10,889,371 in view of Mutrux (US 4,196,877 A).
Patented claims 5 and 14, which incorporate the limitations of parent claims 1 and 11 provide the limitations of present claims 1, 8 and 15 save for the rotor blade, axle and bearing and a plurality of second rotor segments configured to be driven in an opposite direction. Patented claims 3 and 13 provide the second rotor magnet, which would have been obvious to provide for the purpose of providing further stability to the rotor. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided a second, counter-rotating rotor for the purpose of countering the torque produced by the first rotor while generating further lift.
Mutrux teaches a rotorcraft having a central ducted rotor (13) with variable pitch rotor blades (c. 3, ℓ. 36-56), a bearing (65) arranged intermediary the rotor blade (15) and the hub (at 53 or 55) and an axle (64) arranged intermediary the bearing and the rotor blade (see figs. 5, 7). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the patented rotor with rotor blades, as taught by Mutrix, for the purpose of generating lift from rotation of the rotor. It would further have been obvious to a person having ordinary skill in the art at the time of the invention to have configured these rotor blades as variable pitch rotor blades as taught by Mutrix for the purpose of controlling the lift generated by the rotor.
Response to Arguments
Applicant's arguments filed June 10, 2021, have been fully considered but they are not persuasive.
Applicant has requested that the non-statutory double patenting rejections be held in abeyance until the claims are identified as allowable (Remarks, page 9). While this request is understandable, 37 CFR 1.111 only permits objections or requirements as to form not necessary to further consideration of the claims to be held in abeyance until allowable subject matter is indicated. See also MPEP 804, section I (B)(1), which states, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Applicant’s arguments with respect to US 7,410,123 B2 to Nunnally (Remarks, pages 9-12) have been considered and the grounds of rejection altered accordingly above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647